Title: Thomas Jefferson to Peter H. Wendover (Draft), 13 March 1815
From: Jefferson, Thomas
To: Wendover, Peter Hercules


            
              Sir  Monticello Mar. 13. 15.
              Your favor of Jan. 30. was recieved after long delay on the road, and I have to thank you for the volume of discourses which you have been so kind as to send me. I have gone over them with great satisfaction, and concur with the able preacher in his estimate of the character of the belligerents in our late war, and lawfulness of defensive war. I consider the war, with him, as ‘made on good advice,’ that is, for just causes, and it’s dispensation as providential, inasmuch as it has exercised our patriotism and submission to order, has planted and invigorated among us arts of urgent necessity, has manifested the strong and the weak parts of our republican institutions, and the excellence of a representative democracy compared with the misrule of kings; has rallied the opinions of mankind to the natural right of expatriation, and of a common property in the ocean, and raised us to that grade in the scale of nations which the bravery and liberality of our citizen-souldiers, by land and by sea, the wisdom of our institutions and their observance of justice entitled us to in the eyes of the world. all this mr Mcleod has well proved, and from those sources of argument particularly which belong to his profession. on one question only I differ from him, and it is that which constitutes the subject of his first discourse, the right of discussing public affairs from in the pulpit. I add the last words because I admit the right in general conversation, and in writing; in which last form it has been exercised in the valuable book you have now favored me with.
              The mass of human concerns, moral and physical, is so vast, the field of the knolege requisite for man to conduct them to best advantage is so extensive, that no human being can acquire the whole himself, and much less in that degree necessary for the instruction of others. it has of necessity then been distributed into different departments, each of which singly may give occupation enough to the whole time and attention of a single individual. thus we have teachers of languages, teachers of mathematics, of Natural philosophy, of chemistry, of medecine, of law, of history, of government Etc. religion too is a separate department, and happens to be the only one deemed requisite for all men, however high or low. collections of men associate together, under the name of congregations, and employ a religious teacher, of the particular sect of opinions of which they happen to be, and contribute to make up a stipend as a compensation for the trouble of delivering them, at such periods as they agree on, lessons in the religion they profess. if they want instruction in other sciences or arts, they apply to other instructors, and this is generally the business of early life. but I suppose there is not an instance of a single congregation which has employed their preacher for the mixt purposes of lecturing them from the pulpit, in chemistry, in medecine, in law, in the science and principles of government, or in any thing but religion exclusively. whenever therefore preachers, instead of a lesson in religion, put them off with a discourse on the Copernican system, on chemical affinities, on the construction of government, or the characters or conduct of those administering it, it is a breach of contract, depriving their audience of the kind of service for which they are salaried, and giving them, instead of it, what they did not want, or, if wanted, would rather seek from better sources in that particular art or science. in chusing our pastor we look to his religious qualifications, without enquiring into his physical or political dogmas, with which we mean to have nothing to do. I am aware that arguments may be found which may twist a thread of politics into the cord of religious duties. so may they for every other branch of human art or science. thus, for example, it is a religious duty to obey the laws of our country. the teacher of religion therefore must instruct us in those laws, that we may know how to obey them. it is a religious duty to assist our sick neighbors: the preacher must therefore teach us medecine, that we may do it understandingly. it is a religious duty to preserve our own health: our religious teacher then must tell us what dishes are wholsome, and give us recipes in cookery, that we may learn how to prepare them. and so ingenuity, by generalising more and more, may amalgamate all the branches of science into any one of them, and the physician who is paid to visit the sick, may give a sermon instead of medecine; and the merchant to whom money is sent for a hat, may send a handkerchief instead of it. but notwithstanding this possible confusion of all sciences into one, common sense draws lines between them sufficiently distinct for the general purposes of life, and no one is at a loss to understand that a recipe in medecine or cookery, or a demonstration in geometry, is not a lesson in religion.I do not deny but that a congregation may, if they please, agree with their preacher that he shall instruct them in medecine also, or law, or politics. then lectures in these, from the pulpit, become not only a matter of right, but of duty also. but this must be with the consent of every individual; because the association being voluntary, the mere majority has no right to apply the contributions of the minority to purposes unspecified in the agreement of the congregation. I agree too that on all other occasions the preacher has the right, equally with every other citizen, to express his sentiments, in speaking or writing, on the subjects of medecine, law, politics, Etc his leisure time being his own, and his congregation not obliged to listen to his conversation, or to read his writings; and no one would have regretted more than myself, had any scruple as to this right witheld from us the valuable discourses which have led to the expression of an opinion as to the true limits of the right. I feel my portion of indebtment to the reverend author, for the distinguished learning, the logic and the eloquence with which he has proved that religion, as well as reason, confirms the soundness of those principles on which our government has been founded and it’s rights asserted.
              These are my views of this question. they are in opposition to those of the highly respected and able preacher, and are therefore the more doubtingly offered. difference of opinion leads to enquiry, and enquiry to truth; and that, I am sure, is the ultimate and sincere object of us both. we both value too much the freedom of opinion sanctioned by our constitution, not to think cherish it’s exercise even where in opposition to ourselves.
              Unaccustomed to reserve or mystery in the expression of my opinions, I have opened myself frankly on a question suggested by your letter and present. and altho’ I have not the honor of your acquaintance, this mark of attention, and still more the sentiments of esteem so kindly expressed in your letter, are entitled to a confidence that observations not intended for the public will not be ushered to their notice, as has happened to me sometimes. tranquility, at my age, is the balm of life. while I know I am safe in the honor & charity of a Mcleod, I do not wish to be cast forth to the Marats, the Dantons, & the Robespierres of the priesthood: I mean the Parishes, the Ogdens, and the Gardiners of Massachusets.
              I pray you to accept the assurances of my esteem & respectTh: Jefferson
            
            
              Note by TJ at foot of text: On further consideration, this letter was not sent, mr Wendover’s character & calling being entirely unknown. instead of it, the following was sent.
            
          